Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 19, 2022  has been entered. 
	Claims 8-9 and 19-22 are currently pending. Claims 8 and  19-22 have been amended by Applicants’ amendment filed on May 19, 2022. No claims were canceled or newly added.   
Therefore, claims 8-10 and 19-22 are currently under examination to which the following grounds of rejection are applicable.
Priority 
This application is a divisional of 15/430,456 filed on February 11, 2017 now U.S. Patent 10,335,461. Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/295,268 filed February 15, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is February 15, 2016.
Response to arguments
Withdrawn Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 8 and  19-22, the rejection of claims 8-10 and 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 

                                                              35 U.S.C. 112 (d) 
In view of Applicants’ amendment of claims 8 and  19-22, the rejection of claims 20 and 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 8-10 and 19-22 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10/335,461 for the reasons of record as set forth at pages 3-5 of the office action filed on March 19, 2021. 
Claim 1 of  the ‘461 patent is directed to:
“A method of treating a human patient with interferon comprising: 
a. diagnosing in a human patient a cancer which may be treated with interferon, and then 
b. administering to the human patient interferon or an agent which induces interferon in a therapeutically effective amount, wherein interferon up-regulates programmed death protein ligand (PD-L1), and 
c. administering to the human a monoclonal antibody against programmed cell death protein 1, the monoclonal antibody against programmed cell death protein 1 administered in an amount effective to ameliorate the decrease in T cell function which interferon would cause, 
whereby the monoclonal antibody against programmed cell death protein 1 ameliorates the decrease in T cell function caused by interferon.”
Claim 6 of the ‘461 patent further limits the agent of claim 1 to a vector  carrying an expressible interferon transgene. 

Claim 8 of the invention is directed to: 
A method for improving the efficacy of interferon as a human
therapeutic, the method comprising:
a. administering to a human patient a vector comprising an expressible interferon
transgene that expresses interferon in a therapeutically effective amount, wherein the
patient has been diagnosed with a bladder cancer, wherein the bladder cancer may be
treated with interferon polypeptide, and wherein interferon up-regulates programmed death protein ligand (PD-LI), and
b. administering to the human a monoclonal antibody against programmed cell death protein 1 or programmed cell death protein 1 ligand.

Claim 1 of  the ‘461 patent does not require that the cancer is a bladder cancer. 
Because claim 1 of  the ‘461 patent is broadly directed to an agent which induces interferon (e.g, a recombinant vector expressing interferon, purified IFN, lymphoblastoid IFN (see page 2, lines 10-15 of Applicants’ remarks for parent application 15,430,456 filed on 3/6/2019) and, furthermore, directed to any cancer therapy (see page 5, line 10-11 of  Applicants’ remarks for parent application 15,430,456 filed on 3/6/2019), claims 1-16 of U.S. Patent 10/335,461 embrace the invention as set forth in claims 8-10 and 19-22 of the instant invention. 
Response to Applicants’ Arguments as they apply to rejection of claims 8-10 and 19-22 on the ground of nonstatutory obviousness-type double patenting
At page 4 of the remarks filed on 5/19/2022, Applicants essentially argue that “During prosecution of Application No. 15/430,456, the Examiner restricted Group I (a method for treating a human with interferon) from Group III (a method for improving the efficacy of interferon as a human therapeutic). Applicant elected Group I in Appln. No. 15/430,456, and the claims of the present application correspond to non-elected Group III. Thus, in accordance with 35 U.S.C. § 121, the '461 Patent cannot be used as a reference against the present application, and the pending double patenting rejection is improper.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Though the examiner restricted claims 1-19 filed on 2/11/2017 into three groups in the office action filed on 6/12/2018, and moreover, Applicants’ elected with traverse Group I for persecution in Applicants’ response filed on June 6, 2018, the scope of the allowed claims of  U.S. Patent 10/335,461 do not correspond to the elected Group I and the scope of the instant claims do not correspond to the non-elected Group III. The restriction requirement filed on June 12, 218 for Application 15/430,456 mandated restriction between related Groups I and III. Group I in Appln. No. 15/430,456 required: a) administering a first agent, the first agent able to increase the human patient’s level of interferon, and c) administering to the human a second agent which affects the function of a second human immune system checkpoint (see claim 1 of Appln. No. 15/430,456 filed on 6/6/2021), whereas Group III in Appln. No. 15/430,456 required an inverse order of steps; e.g,  a) administering to the human a second agent which affects the function of a second human immune system checkpoint, and b) administering a first agent, the first agent able to increase the human patient’s level of interferon (see claim 17 of Appln. No. 15/430,456 filed 6/6/2018). In contrast to Applicants’ allegations, the claims of the instant invention do not require to administer to a human patient: a) a  second agent which affects the function of a second human immune system checkpoint and then b) a second agent which affects the function of a second human immune system checkpoint. Thus, the instant child case to Appln. No. 15/430,456 is not claiming a nonelected invention.  Furthermore, Applicants traverse the restriction of Groups I and III in the response filed on 6/6/2022, disputing that the active steps of: administering a first agent, the first agent able to increase the human patient’s level of interferon, and then, administering to the human a second agent which affects the function of a second human immune system checkpoint, have to be performed in an specific order.
Moreover, the courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
 	                                   Claim Rejections - 35 USC § 103 	Claims 8, 10 and 19-22 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Honjo et al., (US Patent 8,728,474, of record; IDS filed on 7/22/2019) as evidenced by Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456; of record.
Regarding claims 8, 10 and 22, Honjo et al., discloses methods for inhibiting immunosuppressive signals induced by PD-1 or  PD-L1 for treatment of cancer (col. 1, lines 15-30) comprising: administration of a combination of a pharmaceutical effective amount of anti-PD-1 antibody or anti-PD-L1 antibody that inhibited PD-1 or  PD-Ll function, respectively, able to stimulate proliferation of decreased lymphocytes, with immunopotentiative substances including interferon-α, interferon-β, and interferon-γ (col. 11, lines 66-67; col. 12; line 5;col. 13, line 20-22; Honjo et al., claims 1 and 14). Honjo et al., teaches treatment of urinary bladder (col. 11, line 26; claim 4). 
Honjo et al., does not explicitly teach that interferon upregulates PD-L1 as required in independent claims 8 and 22.  However, the Applicant is on record as stating that “IFN inherently induces PD-l, and, in turn, PD-l inherently down-regulates protective T cell function. See Applicant’s Office Action filed on 3/6/2019 for Application 15/430,456, page 10l lines 17-20; page 11; lines 10-11. Accordingly, administration of IFN or an agent which induces interferon inherently induces upregulation of PD-L1. 
Moreover, Honjo et al., does not teach a vector comprising an expressible interferon transgene. However, the manipulation of previously identified DNA encoding interferon and cell transformation systems is within the ordinary level of skill in the art of molecular biology making obvious to administer a vector comprising a nucleic acid expressing IFN.
Moreover, Honjo et al., does not teach a human patient who has been diagnosed with a bladder cancer which may be treated with interferon.
However, medical diagnostic methods of cancer patients that may be treated with interferon are well-known in the art.
Thus, the teachings of Honjo make obvious or suggest the instant invention with a reasonable expectation of success. 
Regarding claims 19-21, Honjo makes obvious the method of claim 8. Moreover, Honjo discloses administration of immunopotentiative substances including interferon-α, interferon-β, and interferon-γ (col. 11, lines 66-67; col. 12; line 5;col. 13, line 20-22;
Response to Applicants’ Arguments as they apply to rejection of claims 8, 10 and 19-22 under 35 U.S.C. 103(a) as they relate to the teachings of Honjo
At page 7 of Applicants’ remarks filed on May 19, 2022, Applicants state “the Office Action acknowledges that Honjo "does not teach a human patient who has been diagnosed with a cancer which may be treated with interferon" (Office Action, Page 6).” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Honjo discloses treatment of cancers including “squamous carcinoma (for example, cervical canal, eyelid, tunica conjunctiva, vagina, lung, oral cavity, skin, urinary bladder, tongue, larynx, and gullet)” (col. 11, lines 20-25). Urinary bladder is a bladder cancer. Moreover, medical diagnostic methods of cancer patients having a bladder cancer that may be treated with interferon are well-known in the art. Indeed, the applicants is on record as stating “In the instant case, medical diagnostic methods are well-known. The Examiner does not dispute this. The inventors' Specification thus need not teach them. See MPEP § 2164.01 (page 7, lines 1-8 of Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456).
***
Claims 8, 10 and 19-22 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Hacohen et al., (WO 2015/095811; of record IDS filed on 9/16/2021; Citations are from the National Stage U.S. Pub 2016/0339090.  The National Stage is deemed an English language translation of the PCT ) in view of Bald et al. (2014; Cancer Discoverv, 675-687; of record IDS filed on 9/16/2021) as evidenced by Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456; of record.
Regarding claims 8 and 22, Hacohen et al., discloses methods for the treatment of cancer of the bladder (“ In one embodiment, the subject is suffering from a neoplasia selected from the group consisting of: Non-Hodgkin's Lymphoma (NHL), clear cell Renal Cell Carcinoma (ccRCC), melanoma, sarcoma, leukemia or a cancer of the bladder, colon, brain, breast, head and neck,” paragraph [0026]) comprising:  administration of a combination therapy (paragraph [0077]), comprising (a) a neoplasia vaccine or immunogenic composition; and (b) at least one checkpoint inhibitor (paragraph [0012]) including inhibitors of the PD-1 pathway (paragraphs [0024][0223]), wherein “the method further comprises administration of an immunomodulator or adjuvant (and hence the vaccine or immunogenic composition can include an immunomodulator or adjuvant).” (paragraph [0015]). In preferred embodiments, Hacohen et al., discloses that Xanthenone derivatives can be used as adjuvants and that such xanthenone derivatives act by stimulating interferon (IFN) production via the stimulator of IFN gene ISTING) receptor (paragraph [0195]). Furthermore, Hacohen et al., states “Inhibition of these interactions [PD-L1/L2 and PD-1/PD-L1,2] with therapeutic antibodies has been shown to enhance T cell response and stimulate antitumor activity” (paragraph [0166]). Hacohen et al., also teaches use of recombinant vectors (paragraph [0019]-[0021]).
Hacohen et al., does not teach that the subject has been diagnosed with a bladder, wherein the bladder cancer may be treated with an interferon polypeptide. Hacohen et al., does not teach “wherein interferon up-regulates programmed death protein ligand (PD-L1)”
Bald’s teachings are in the field of PD-1 blockade after targeted Type I IFN activation in cancers (Title). Bald et al., discloses spontaneous type I IFN activation associated with a favorable prognosis (abstract). Moreover, Bald et al., teaches that both type I and II IFNs upregulated the expression of PD-L1 on melanoma cell lines “indicating an activation of the immune-inhibitory PD-L1–PD-1 signaling axis as a counter-regulatory mechanism to attenuate effector functions of both T and NK cells” (page 681, col. 1, last paragraph bridging to col.2, first paragraph). Bald states, “therapeutic blockade of PD-1 signaling would further augment and sustain the antitumor activity of targeted type I IFN activation with poly(I:C).” (page681,  col. 2, first full paragraph). Additionally, Bald states “targeted activation of type I IFNs in combination with blockade of the IFN-induced immune-inhibitory PD-L1–PD-1 signaling pathway represents a rational strategy to expose immune cell–poor tumors to prolong immune surveillance” (page 681; col. 2). 
In view of Hacohen’ s teachings on bladder cancer’s treatment comprising combinational therapies including  administration of an inhibitor PD-L1/L2 and PD-1/PD-L1,2  including an antibody inhibitor in combination with Xanthenone derivatives which stimulate interferon (IFN) production and Bald’ teachings on  IFN-induced upregulation of MHC class I [MHCI] and PD-L1 on melanoma cancer cells and therapeutic blockade of PD-1 to sustain the antitumor activity of targeted type I IFN activation with poly(I:C), the practitioner in the art would readily understand that Xanthenone’ s induced IFN  should be reasonably expected to upregulate immune-inhibitory PD-L1–PD-1 signaling pathway on bladder cells as it does on melanoma cells. Conversely,  therapeutic blockade of PD-1 should be reasonably expected to expose immune cell–poor tumors to prolong immune surveillance in both types of cancer cells. The applicant is on record as stating, “the inventors found that PDl-targeting makes IFN astonishingly more effective. Further, the instant inventors found that this effect remains consistent regardless of IFN source. Further, and oddly, the instant inventors found this effect remains consistent across a panoply of cancer types - a markedly unusual, and perhaps unique, finding.” (page 5, lines 6-11 of Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456). Moreover, the applicant is on record as stating, “The Examiner here neglects the controlling legal standard. IFN inherently induces PDl. PDl in turn inherently down-regulates protective T cell function. These are inherent physical properties” (page 10, lines 17-20 of Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456).
Though the combined teachings of Hacohen and Bald do not teach “wherein the patient has been diagnose with a bladder cancer”, it is routine and well known in the art that treatment of bladder cancer requires a previous diagnose of said cancer.  Indeed, the applicants is on record as stating “In the instant case, medical diagnostic methods are well-known. The Examiner does not dispute this. The inventors' Specification thus need not teach them. See MPEP § 2164.01 (page 7, lines 1-8 of Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456). The manipulation of previously identified DNA encoding interferon and cell transformation systems is within the ordinary level of skill in the art of molecular biology making obvious to administer a vector comprising a nucleic acid expressing IFN. 
Furthermore, in relation to claims 19-21, use of a transgene encoding a type I interferon, type alpha and beta, the applicants is on record as stating,  “IFN undoubtedly exists in many isoforms. But they all do the same thing. This is shown by the Specification and by the art of record.” (page 14, lines 9-10 ; page  15, lines 4-15 of Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456), making obvious or suggesting the limitations of claims 19-21.  
Response to Applicants’ Arguments as they apply to rejection of claims 8, 10 and 19-22 under 35 U.S.C. 103(a)
At pages 7-8 of Applicants’ remarks filed on May 19, 2022, Applicants state: 1)  “Hacohen contains no experimental data for the recited combination therapies as all the examples are hypothetical treatment protocols.”,  2) “Paragraph [00434] of Hacohen describes Neovax as a product comprising multimer ( ~ 20) long peptide immunogens and poly-ICLC as adjuvant.” 3) “Although Applicant respectfully disagrees, as discussed above, the pending claims have been amended to recite administering recited agents to a human patient who "has been diagnosed with a bladder cancer, wherein the bladder cancer may be treated with interferon polypeptide", 4) “Hacohen is not concerned with the treatment of bladder cancer, and Hacohen provides no data for any cancer, let alone a bladder cancer that may be treated with interferon polypeptide.” and 5) “Bald states that "these results demonstrated that melanomas and fibrosarcomas interact with the host immune system in fundamentally different ways" (Page 678, first paragraph) and that "together, these experimental findings emphasize that the spontaneous immune response to cancer is highly diverse and depends on contextual elements, including the cell of origin, the nature of the local immune system, and the type of genetic changes that drive malignant  transformation" (D2, Page 683, first paragraph). Given these statements, one of ordinary skill in the art would not have extended the findings of Bald to bladder cancer at all, and certainly would not have had a reasonable expectation of success in administering the recited combination treatment to a human patient who has been diagnosed with a bladder cancer”.  Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2), 3), 4) and 5), independent claims 8 and 22  recite the transitional phrase “comprising”  administering the active steps recited in a and b. Thus the claims require administration to a human patient diagnosed with a bladder cancer of a vector comprising an expressible interferon transgene that expresses interferon in a therapeutically effective amount and a monoclonal antibody against programmed cell death protein 1 or programmed cell death protein I ligand. The claims are "open" and thus lend themselves to administration of  additional transgenes, or additional check point inhibitors.  Hacohen clearly teaches a combination therapy for the treatment of cancer including bladder cancer comprising administering (a) a neoplasia vaccine or immunogenic composition (e.g, comprises at least two, at least three, at least four or at least five neoantigenic peptides” paragraph [0013]); (b) at least one checkpoint inhibitor (an inhibitor of the programmed death-1 (PD-1) pathway [paragraph [0024]  and (c) an adjuvant including Xanthenone which acts by stimulating interferon (IFN) production via the stimulator of IFN gene ISTING) receptor (paragraph [0195]).  There is not requirement in independent claims 8 and 22  are  so limited as Applicants argue. Therefore, the teaching of Hacohen are relevant. Moreover,  the mere fact that Hacohen did not reduce his method to practice on bladder cancer is inadequate. As applicants concedes Example 11 describes one such hypothetical protocol for the treatment of melanoma comprising two check point inhibitors: the anti-CTLA4 antibody ipilumab with the anti-PD-I antibody nivolumab in combination with the specific cancer vaccine 'Neovax'. Applicants concede Neovax as a product comprising multimer ( ~ 20) long peptide immunogens and poly-ICLC as adjuvant. It is known in the art that poly-ICLC I induces IFN. Applicants also supply no evidence supporting their conclusion that treatment of melanoma would not have been predictable over other cancers. In fact, the applicant is on record as stating that “the inventors found that PDl-targeting makes IFN astonishingly more effective. Further, the instant inventors found that this effect remains consistent regardless of IFN source. Further, and oddly, the instant inventors found this effect remains consistent across a panoply of cancer types - a markedly unusual, and perhaps unique, finding.” (page 5, lines 6-11 of Applicants’ remarks filed on March 6, 2019 for Appln. No. 15/430,456). Applicant has not articulated why Hacohen isn’t actually enabled for treatment of other cancers including, for example, Non-Hodgkin's Lymphoma (NHL), clear cell Renal Cell Carcinoma (ccRCC), melanoma, sarcoma, leukemia or a cancer of the bladder, colon, brain, breast, head and neck, endometrium, lung, ovary, pancreas or prostate (Hacohen et al., paragraphs [0026]). Figure 17 of the Specification illustrates “a Kaplan-Meyer survival curve for female mice with inoculated tumors, treated with saline (lowermost line), IgG (next higher line), anti-PD1 monoclonal antibody (next higher line), Poly I:C (next higher line) and a combination of Poly I:C and anti-PD1 monoclonal antibody (highest line).” If applicants are correct that treatment of a human patient having been diagnosed with a bladder cancer is unpredictable, that fact would weigh in favor of amending the independent claims to be as specific as possible about administration of interferon and a monoclonal antibody against programmed cell death protein 1 or programmed cell death protein 1 ligand in the claimed methods so as to avoid an enablement rejection being raised against the claims. 

Conclusion
Claims 8-10 and 19-22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633